Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.


	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest hematopoietic cells having genetically engineered encoding CD33 and CD123, the genetic engineering performed using a CRISPR system using guide nucleic acids having SEQ ID NOs: 67, 135, and/or 136. Applicants submitted an IDS with the RCE. Kenderian et al. teach CAR T cell therapy for the treatment of AML wherein the cells transiently express mRNA encoding the CAR as a pre-clinical study. Therefore, Kenderian et al. do not anticipate or render obvious the claimed invention. 
	Two US PG Publications have been submitted, which stem from the instant line of applications:
	US 20210315936 is the US pub of SN 17/222,855, now allowed, drawn to a method for treating AML with hematopoietic cells having genetically engineered CD33 and CDLL1 and administering Anti-CD33 and Anti-CDLL1 binding domains.  
	US 2022/0008476 is the US Pub of SN 17/176,610 which is the parent of continuation applications which are the instant application and ‘855. SN ‘610 is in central docketing and has yet to receive an action on the merits. Upon review of the claims in ‘610, these Claims 1 and 3-20 were amended October 4, 2021 to claim a method for the treatment of AML with the instant cells and anti-CD33 or anti-CD123 binding domains, wherein previously the claims referred to CDLL1 and not to CD123. 
	Further search found  SN 17/222,812, another CON of ‘610, comprises Claims 1, 3-16, 18-21, and 27-28 is drawn to a method for treating hematopoietic malignancy by administering hematopoietic cells comprising genetically engineered genes encoding CD33 and CD123 with the administration of Anti-CD33 and/or anti CD123 binding domains.
	There has been no restrictions in the applications to separate the cells and cells  from the methods of use and therefore there is no safe harbor under Rule 121. The obviousness-type double patenting rejections were discussed with Applicants and TDs were filed terminal disclaimers for ‘610 and ‘812 to avoid these rejections. Therefore, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656